DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Hwang on 05/20/2021.

(Canceled)
(Currently Amended)	A method comprising:
retrieving an electronic message associated with a user;
retrieving parser configuration data based on a property of the message, the parser configuration data extracted from a set of parser configuration data storing a mapping of parser configuration data to message properties;
instantiating a parser for the electronic message using the parser configuration data;
parsing the electronic message using the parser to identify a set of merchandise items present within the electronic message, 
converting, by the parser, the electronic message from a first markup language to a second markup language, based on a configuration file;
extracting, by the parser, information associated with the set of merchandise items, wherein extracting information associated with the set of merchandise items includes categorizing the set of merchandise items; 
excluding from a list of purchased wardrobe items stored in an item database associated with the user the one or more purchased non-wardrobe items included in the electronic message and adding to the list of purchased wardrobe items stored in the item database the one or more purchased wardrobe items included in the electronic message, wherein a purchased non-wardrobe item of the one or more purchased non-wardrobe items is excluded from the list of purchased wardrobe items in [[the]] an event a corresponding category associated with the purchased non-wardrobe item includes an exclusion phrase or a last keyword of the corresponding category associated with the purchased non-wardrobe item matches an exclusion keyword; 
receiving a request for an outfit recommendation from the user; 
identifying one or more recommended items associated with the user in the item database responsive to the request, the one or more recommended items comprising a first outfit item from a first outfit item category and a second outfit item from a second outfit item category that is different from the first outfit item category, wherein the first outfit item is identified in the item database as owned by the user and the second outfit item is not currently identified as owned by the user, wherein the second outfit item is selected using a preference vector associated with the user; and 
transmitting the recommended items to the user for display.
, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a list of candidate items and a list of user items, the list of user items retrieved from the item database;
filtering the list of candidate items to generate a list of filtered items, the list of filtered items excluding the list of user items;
identifying a list of supplemental items based on user preferences; and
combining the list of candidate items and the list of supplemental items as the one or more recommended items.

(Currently Amended)	The method of claim 22, further comprising:
displaying the one or more recommended items at a user display;
detecting a user interaction with one of the one or more recommended items; and
updating the user preferences based on the 

(Currently Amended)	The method of claim 21, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a style guide, the style guide comprising a structured listing of products associated with a merchant;
detecting one or more seasonal keywords within the style guide;

filtering the set of relevant items based on items associated with the user stored in the item database; and
identifying [[the]] a filtered set of relevant items as the one or more recommended items.

(Previously Presented)	The method of claim 24, further comprising displaying the filtered set of relevant items on a user device, wherein displaying the filtered set of relevant items comprises displaying the filtered set of relevant items on a virtual model.

(Currently Amended)	The method of claim 21, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a preference vector associated with the user, the preference vector including a plurality of categories;
generating a first matrix of items based on a selected category from the plurality of categories;
displaying the first matrix of items on a user device;
updating the preference vector in response to a user interaction with the first matrix of items;
generating a second matrix of items based on the updated preference vector and the first matrix of items; and


(Currently Amended)	The method of claim 21, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
receiving a partial outfit request from the user, the partial outfit request comprising a set of categories and at least one item associated with each category;
identifying one or more missing categories within the partial outfit request;
retrieving a set of candidate items for each of the one or more missing categories based on a user preference vector; and
displaying the set of candidate items for each of the one or more missing categories.

(Currently Amended)	The method of claim 21, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
receiving an item from the user;
identifying a known use for the item;
identifying at least one category associated with the known use;
retrieving a set of items associated with the at least one category; and
identifying the set of items as the one or more recommended items.

, wherein [[a]] the known use comprises an activity associated with the at least one category associated with the item.

(Currently Amended)	The method of claim 21, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a weather forecast, the weather forecast including a type of weather;
accessing a user item collection within the item database, wherein the user item collection includes one or more items associated with a type of weather; and
displaying an item in the user item collection upon determining that the item is associated with the type of weather included in the weather forecast.

(Currently Amended)	An apparatus comprising:
one or more processors; and
a non-transitory memory storing computer-executable instructions therein that, when executed by the processor, cause the apparatus to perform the operations of:
retrieving an electronic message associated with a user;
retrieving parser configuration data based on a property of the message, the parser configuration data extracted from a set of parser configuration data storing a mapping of parser configuration data to message properties;
instantiating a parser for the electronic message using the parser configuration data;

converting, by the parser, the electronic message from a first markup language to a second markup language, based on a configuration file;
extracting, by the parser, information associated with the set of merchandise items, wherein extracting information associated with the set of merchandise items includes categorizing the set of merchandise items;
excluding from a list of purchased wardrobe items stored in an item database associated with the user the one or more purchased non-wardrobe items included in the electronic message and adding to the list of purchased wardrobe items stored in the item database the one or more purchased wardrobe items included in the electronic message, wherein a purchased non-wardrobe item of the one or more purchased non-wardrobe items is excluded from the list of purchased wardrobe items in [[the]] an event a corresponding category associated with the purchased non-wardrobe item includes an exclusion phrase or a last keyword of the corresponding category associated with the purchased non-wardrobe item matches an exclusion keyword;
receiving a request for an outfit recommendation from the user; 

transmitting the recommended items to the user for display.

(Currently Amended)	The apparatus of claim 31, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a list of candidate items and a list of user items, the list of user items retrieved from the item database;
filtering the list of candidate items to generate a list of filtered items, the list of filtered items excluding the list of user items;
identifying a list of supplemental items based on user preferences; and
combining the list of candidate items and the list of supplemental items as the one or more recommended items.


, wherein the instructions further cause the apparatus to perform the operations of:
displaying the one or more recommended items at a user display;
detecting a user interaction with one of the one or more recommended items; and
updating the user preferences based on the 

(Currently Amended)	The apparatus of claim 31, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a style guide, the style guide comprising a structured listing of products associated with a merchant;
detecting one or more seasonal keywords within the style guide;
querying the item database using the one or more seasonal keywords and retrieving a set of relevant items associated with the one or more seasonal keywords;
filtering the set of relevant items based on items associated with the user stored in the item database; and
identifying [[the]] a filtered set of relevant items as the one or more recommended items.



, wherein the instructions further cause the apparatus to perform the operation of displaying the filtered set of relevant items on a user device, wherein displaying the filtered set of relevant items comprises displaying the set of relevant items on a virtual model.

(Currently Amended)	The apparatus of claim 31, wherein the identifying one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a preference vector associated with the user, the preference vector including a plurality of categories;
generating a first matrix of items based on a selected category from the plurality of categories;
displaying the first matrix of items on a user device;
updating the preference vector in response to a user interaction with the first matrix of items;
generating a second matrix of items based on the updated preference vector and the first matrix of items; and
displaying the second matrix of items on the user device.



, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
retrieving a weather forecast, the weather forecast including a type of weather;
accessing a user item collection within the item database, wherein the user item collection includes one or more items associated with a type of weather; and
displaying an item in the user item collection upon determining that the item is associated with the type of weather included in the weather forecast.

(Currently Amended)	The apparatus of claim 31, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
receiving a partial outfit request from the user, the partial outfit request comprising a set of categories and at least one item associated with each category;
identifying one or more missing categories within the partial outfit request;
retrieving a set of candidate items for each of the one or more missing categories based on a user preference vector; and
displaying the set of candidate items for each of the one or more missing categories.


, wherein identifying the one or more recommended items associated with the user in the item database responsive to the request comprises:
receiving an item from the user;
identifying a known use for the item;
identifying at least one category associated with the known use;
retrieving a set of items associated with the at least one category; and
identifying the set of items as the one or more recommended items.

(Currently Amended)	The apparatus of claim [[38]] 39, wherein [[a]] the known use comprises an activity associated with the at least one category associated with the item. 




References Cited
In the present application, claims 21-40 are allowed.
The most relevant prior art of record not relied upon includes US Pub. No. 20080183554 A1, WO2018027549A1, and Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684